       Case 9:19-cv-00180-DWM Document 53 Filed 05/06/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION


MITCHELL DAVIS, an individual,                     CV 19-180-M-DWM

               Plaintiff,

     V.                                                    ORDER

PACIFICSOURCE HEAL TH PLANS,
an Oregon corporation,

                Defendant.


     The parties having filed a stipulation for dismissal pursuant to Rule 41 (a),

     IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

                    '-"- day of May, 2020.
             . _ Cl/_
     DATED this




                                      Uz:res met
                                      Donald/W. MoI oy, District Judge
                                                     D1      Court
